This cause came before the court under a rule on the plaintiff to bring on his cause to trial at this time, or that a non-suit should be entered. A motion was made to put off the action on the plaintiff’s affidavit, that in a conversation which took place between him and his brother, the acting executor, about four weeks before, he was induced to believe that an amicable settlement would be effected by the intervention of mutual friends; and that his brother proposed to cal-1 on him for that purpose, that they might go together to Philadelphia, and that in consequence of this expectation, he had made no preparations for trial. The defendants called *iq-| two witnesses, who were present * during the whole of I the conversation referred to, who gave a different account of that conversation, and declared that they did not hear the particular declarations sworn to by the plaintiff.
The court, on consideration, postponed the cause, the plaintiff having sworn positively to his account of the transad ion, and though he might have misconceived the expressions of his brother, his ideas of the whole had prevented him from coming prepared for trial.
The defendants then moved for a rule that the plaintiff should pay the costs of the term, but this was denied by the court, who directed that the same should, und.er the peculiar circumstances of the case, continue on the remanet.